Citation Nr: 1211206	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  What evaluation is warranted for lumbar degenerative disc disease with retained fragments from  July 11, 2005?

2.  Entitlement to separate ratings for bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from August 1972 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2008, the Veteran testified at a Board hearing.  A transcript of the hearing is associated with the claim file.  The Veterans Law Judge who conducted the hearing has since retired from service at the Board.  In a letter of December 2011, the Veteran was informed of the Veterans Law Judge's retirement and was asked if he wanted another hearing.  He was given 30 days to respond.  The Veteran has not responded and the Board assumes that he does not want another hearing.  

In March 2009, the Board remanded the claim for further development.  The requested development has been completed and the claim is ready for appellate review.  

The issue of entitlement to an earlier effective date for the grant of service connection for lumbar degenerative disc disease has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that since July 11, 2005, chronic orthopedic manifestations of lumbar degenerative disc disease have not included a limitation of forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month term during this period.

2.  The appellant's lumbar degenerative disc disease causes mild bilateral lower extremity radiculopathy, which warrants separate 10 percent ratings for each lower extremity from July 11, 2005. 


CONCLUSIONS OF LAW

1.  From July 11, 2005, lumbar degenerative joint disease did not meet the criteria for an evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2011).

2.  The criteria for separate 10 percent ratings for radiculopathy affecting each lower extremity have been met from July 11, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 8720 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a)  have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board remanded the case to ensure all available treatment records were made a part of the claims file, and to afford the Veteran a new VA orthopedic examination, in March 2009.  All of the actions sought by the Board in March 2009 have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The May 2009 VA examination is found to be adequate.  A February 2010 supplemental statement of the case readjudicated the appeal. 

The Veteran was provided the opportunity to present pertinent evidence and testimony.  He was examined by VA.  In sum, there is no evidence of any VA error in notifying or assisting his that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. (2011). 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In granting entitlement to service connection for lumbar degenerative disc disease, the RO rated the Veteran under 38 C.F.R. § 4.73, Diagnostic Code 5321, for a muscle injury to Group XXI.  Subsequently, in a statement of the case of March 2008, the RO rated the Veteran's disability under diagnostic codes for the spine.  The Board finds that the Veteran's disability is more adequately rated under the diagnostic codes for the spine.

Disabilities of the spine, such as degenerative joint disease, are to be rated pursuant to the general rating formula for diseases and injuries of the spine.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 

Under the general formula a 20 percent rating is warranted when forward flexion of the thoracolumbar spine not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

A 40 percent rating is warranted when forward thoracolumbar flexion is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Id. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

Normal thoracolumbar flexion is from zero to 90 degrees; extension is from zero to 30 degrees; left and right lateral flexion are from zero to 30 degrees; and left and right rotation are from zero to 30 degrees.  The combined range of motion refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of thoracolumbar spine motion is 240 degrees.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a , Plate V (2011). 

Diagnostic Code 5243 provides for a 10 percent rating for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Significantly, under the general rating formula for spinal disorders, 38 C.F.R. § 4.71a, the provisions set forth in 38 C.F.R. §§ 4.40 and 4.45 are specifically incorporated.  68 Fed. Reg. 51,454 -51,455 (Aug, 27, 2003). 

Factual Background and Analysis

The pertinent evidence of record shows that May 2005 private treatment records show a diagnosis of radiculitis.  Records of June 2005 show treatment for and diagnosis of low back pain and right leg radiculopathy.  

VA outpatient treatment records dated from May through August 2005 show treatment for degenerative disc disease of the lower back with radiculopathy down each lower extremity.  

The Veteran was afforded a VA examination in November 2006.  At the time he reported daily lower back pain which was worse with walking, sitting and standing.  He did not report any bowel or bladder changes from the back pain.  He denied pain at rest, and did not report any radiating pain or weakness.  He reported he was not working at the time.  

Physical examination showed a very altered waddling type gait due to bilateral knee/leg deformities.  Range of motion study showed flexion to 80 degrees, extension to 15 degrees, right side bending to 20 degrees, left side bending to 15 degrees, right rotation to 15 degrees and left rotation to 20 degrees.  He complained of pain in all ranges of motion.  Straight leg raising was negative.  There were scars over the iliac crest bilaterally and right posterior rib region that were not related to his initial back injury.  There was a decreased loss of lumbar lordosis, but no axial tenderness.  Motor strength was 5/5 distal and proximally.  Sensation was grossly intact to light touch.  Deep tendon reflexes were even at 2/4.  Muscle tone was normal.  The examiner noted a May 2005 x-ray showed shrapnel in place, and lumbar degenerative disc disease.  An August 2005 CT scan showed degenerative disc disease, L4-L5 disc herniation.  Facet atrophy was noted and neural foraminal stenosis at L5-S1 bilaterally.  He was diagnosed with lumbar degenerative disc disease and spinal stenosis.

In a July 2007 Notice of Disagreement the Veteran stated that he had constant pain which radiates down his legs more severe on the left than the right.

The Veteran was afforded another VA examination in December 2007.  He reported constant low back pain of intensity of 7-8/10 which radiated down both lower extremities.  The pain was aggravated by weather changes and walking.  Sitting alleviated the pain.  He denied any tingling, numbness, or weakness in the bilateral lower extremities.  He also denied any incontinence of bladder or bowel.  He reported working at the time with no significant difficulty in the performance of his job.  He used a back brace and cane for ambulation.  He did not report additional limitation following repetitive use or during flare-ups, and denied incapacitating episodes during the prior 12 months.

Physical examination revealed no gross deformity.  There was no tenderness to palpation over the lumbar paraspinals.  Range of motion was flexion to 65 degrees with pain at the end of range of motion; extension to 20 degrees with pain at the end of range of motion; lateral bending to 25 degrees with pain at the end of range of motion; and rotation to 30 degrees bilaterally without pan.  Following five repetitive movements his pain level and demonstrable range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Straight leg raising test was negative bilaterally.  Patrick test was positive on the left side.  The left ankle was fused.  Muscle strength was 4/5 at left extensor hallucis longus.  Otherwise, it was 5/5 in the lower extremities.  Sensation was grossly intact to light touch.  Deep tendon reflexes were 1+ at the knees but absent at the bilateral ankles.  His gait was antalgic, deviated to the right side with assistance of straight cane.  He was diagnosed with lumbar disk herniation at L4-5, lumbar spondylosis, and bilateral lumbar radiculopathy. 

A vacation/sick leave record from the Veteran's work from September 2007 to September 2008 shows that he took 27 days of leave but the record does not distinguish between sick and regular leave.  

At a September 2008 hearing the Veteran testified that he took Percocet for back pain.  He testified it took him a bit in the mornings to get going when he awakened due to back and pain stiffness.  He testified the average level of pain is 8 out of 10.  

The Veteran was afforded another VA examination in May 2009.  At the time he reported low back pain which radiates down the left anterior thigh.  Pain was constant with intensity of 8 out of 10 and was aggravated by physical activity, particularly walking.  He complained of subjective intermittent weakness of the left lower extremity.  He denied any numbness or tingling in the bilateral extremities.  His bowel and bladder functions were intact.  He took Percocet for the pain.  He reported working as an engineer and having no significant difficulty with his job.  

Physical examination showed no gross deformity.  There was tenderness to palpation over the lumbar paraspinals.  Range of motion was flexion to 60 degrees with associated pain at end of range of motion; extension to 20 degrees with associated pain at end of range of motion; lateral bending to 25 degrees with associated pain at end of range of motion; and rotation to 35 degrees bilaterally without pain.  Following three repetitive range of motions, his pain and range of motion remained the same.  Straight leg raising was negative but Patrick test was positive on the left side.  Neurological examination was limited due to the fused left ankle.  Muscle strength was 4/5 at left the extensor hallucis longus but otherwise 5/5 in the lower extremities.  Sensation was grossly intact to light touch.  Deep tendon reflexes was absent in the right ankle.  The appellant's gait deviated to the right side with assistance of a straight cane.  He was diagnosed with lumbar spondylosis and spinal stenosis, and left lumbar radiculopathy.  

In this case, the evidence preponderates against entitlement to a rating in excess of 20 percent.  As noted above, in order to warrant a higher rating, the evidence must demonstrate either flexion to 30 degrees or less, or favorable thoracolumbar ankylosis.  Here, the evidence does not demonstrate ankylosis as the appellant demonstrates flexion to at least 60 degrees.  Further, the evidence is completely silent as to any incapacitating episodes which required physician-prescribed bed rest.  38 C.F.R. § 4.97 , Code 6513.  Accordingly, the evidence of record provides no basis for entitlement to an increased rating for the Veteran's back disorder and his claim for an increased rating must be denied. 

As noted earlier, the provisions of 38 C.F.R. §§ 4.40 and 4.45, to include how those regulations were interpreted in DeLuca are specifically contemplated in the assigned rating.  Simply put, the criteria are controlling regarding consideration of the appellant's reports of pain regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, it is well to note that there was no evidence of fatigue, weakness, or lack of endurance shown on any examination.   

The Board finds, however, that the Veteran has complained of bilateral lower leg radiculopathy since May 2005.  He was diagnosed with radiculitis in May 2005, and was diagnosed with bilateral lower extremity radiculopathy at the December 2007 VA examination.  While only left lumbar radiculopathy was shown at the May 2009 VA examination, in light of the prior showings of lumbar radicular pain in each leg, the Board will resolve reasonable doubt in the appellant's favor and assign separate 10 percent ratings for each lower extremity from July 11, 2005, the date of the grant of service connection.  There is, however, no competent evidence of moderate incomplete paralysis of the sciatic nerve which would justify a separate rating in excess of 10 percent for either leg.  38 C.F.R. § 4.124, Diagnostic Codes 8520 and 8720 

The symptoms presented by the Veteran's back disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence at any time during the appeal that the Veteran's back disorder necessitated frequent hospitalization, or has caused a marked interference with employment.  The record reflects that the Veteran has taken approximately 27 days of leave in the period of a year.  This is not an unusual amount of leave.  Moreover, the Veteran repeatedly reported at the VA examinations that his back disability did not significantly impact his job.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A claim of entitlement to an increase rating for a low back disability includes a claim for unemployability benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, as the Veteran is shown to presently be employed.  Hence, benefits for total disability based on unemployability are unwarranted.  See May 2009 VA Examination Report. 

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 



ORDER

Entitlement to an evaluation in excess of 20 percent for lumbar degenerative disc disease from July 11, 2005 is denied. 

Entitlement to a separate 10 percent rating for radiculopathy affecting each lower extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


